NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1636-17T3

KEVIN D. KELLY,

          Plaintiff-Appellant,

v.

DEBORAH E. KELLY,

     Defendant-Respondent.
_____________________________

                    Argued March 4, 2019 – Decided March 21, 2019

                    Before Judges Fasciale and Rose.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FM-19-0578-10.

                    Kevin D. Kelly, appellant, argued the cause pro se.

                    Deborah E. Kelly, respondent, argued the cause pro se.

PER CURIAM

          Pro se plaintiff appeals from an October 27, 2017 order reinstating the

pleadings, confirming an arbitration award, and entering a final judgment of
divorce. Judge Maritza Berdote Byrne entered the order and attached a thirteen-

page written statement of reasons.

      On appeal, plaintiff raises the following arguments:

            POINT [I]

            THESE    ARBITRATION                  PROCEEDINGS
            VIOLATED THE UNIFORM                  ARBITRATION
            AWARD ACT OF 2003 (ACT).

                  A. N.J.S.A. 2A:23B-23(a)(5).

                  B. N.J.S.A. 2A:23B-23(a)(1).

                  C. N.J.S.A. 2A:23B-23(a)(2).

            POINT [II]

            THESE     ARBITRATION    PROCEEDINGS
            VIOLATED THE [RULES OF PROFESSIONAL
            CONDUCT] AND CASE LAW REQUIREMENTS.

                  A. The Arbitrator Created Disqualifying
                  Conflicts of Interest By Litigating Against
                  the Plaintiff and Placing His Interests
                  Above the Interests of the Parties.

                  B. The Arbitrator Failed in His Duty to
                  Properly Advise the Parties With Respect
                  To the Financial Costs of This Arbitration.

                  C. The Arbitrator Unethically and
                  Impermissibly Withheld His Services To
                  the Detriment of the Parties and
                  Proceedings.


                                                                       A-1636-17T3
                                       2
POINT [III]

THIS ARBITRATION PROCEEDING VIOLATES
PUBLIC POLICY AND THE AWARD MUST BE
VACATED.

POINT [IV]

THE ARBITRATION DECISION AND AWARD
CONTAIN[S] STATUTORY VIOLATIONS AND
ERRORS SUBJECT TO MODIFICATION AND/OR
CORRECTION PURSUANT TO N.J.S.A. 2A:23B-20
AND VACATION PURSUANT TO N.J.S.A. 2A:23B-
23(a)(3) [AND] (4).

     [A]. FORMER MARITAL PREMISES.

     [B]. TOWNHOUSE.

     [C]. MEDICAL INSURANCE.

     [D]. SEP/IRA.

     [E]. LIFE INSURANCE.

     [F]. COLLEGE EXPENSES.

     [G]. ALIMONY.

              [1]. VIOLATION   OF   N.J.S.A.
              2A:34-23(c).

              [2]. FAILURE     TO   IMPUTE
              INCOME.

              [3]. FAILURE TO  ALLOW
              ALIMONY TAX CREDIT PER
              ESTABLISHED LAW.

                                               A-1636-17T3
                        3
                  [H]. CHILD SUPPORT.

                  [I]. COUNSEL FEES.

            POINT [V]

            A PLENARY HEARING IS NECESSARY TO
            RESOLVE DISPUTED FACTS IN THIS MATTER.

            POINT [VI]

            DISCOVERY IS          NECESSARY         IN    THESE
            PROCEEDINGS.

            POINT [VII]

            THE ARBITRATION IS INCOMPLETE.

            POINT [VIII]

            THIS  ARBITRATION    AGREEMENT    IS
            UNCONSCIONABLE AND UNENFORCEABLE.

            POINT [IX]

            THE TRIAL [JUDGE] SHOULD HAVE GRANTED
            THE PLAINTIFF'S MOTION TO DISQUALIFY.

      We conclude that plaintiff's contentions are without sufficient merit to

warrant attention in this opinion. R. 2:11-3(e)(1)(E). We affirm substantially

for the comprehensive reasons expressed by Judge Byrne.

      Affirmed.




                                                                      A-1636-17T3
                                      4